Citation Nr: 0602732	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  97-23 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial rating for a peptic ulcer 
with gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from July 1971 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Phoenix, Arizona, Regional Office 
(RO).  That decision granted service connection for a peptic 
ulcer with GERD and assigned an initial disability rating of 
10 percent.

The Board remanded the claim in October 2003 and January 
2005.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  There is no clinical evidence of active ulcer disease, 
and duodenal ulcers are healed without sequelae.  In 
addition, the evidence reasonably shows that GERD is 
productive of recurrent episodes with acid regurgitation.


CONCLUSION OF LAW

A peptic ulcer with GERD is not more than 10 percent 
disabling according to the schedular criteria.  38 C.F.R. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305 
and 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in February 2005, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before a 
hearing officer at a hearing held at the RO in December 1997.  
The Board does not know of any additional relevant evidence 
which is available that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decision regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran complained 
of gas and vomiting in August 1990.  He was diagnosed with 
peptic ulcer disease.  In 1995 he complained of stomach pains 
and gas in the abdomen, which was relieved by medication.  
There was epigastric pain radiating to the shoulder.  The 
diagnosis was questionable GERD.

A May 1996 rating decision granted service connection for a 
peptic ulcer with GERD and assigned an initial disability 
rating of 10 percent.

A September 1997 VA examination report noted that the veteran 
complained of postprandial epigastric bloating, nausea, and 
occasional vomiting with sour acid regurgitation, mostly 
after meals.  On examination, the abdomen was soft, and there 
was mild epigastric tenderness.  The examiner noted that 
there was no evidence of anemia.

A November 1997 private treatment note indicated that the 
veteran's appetite was good, and he had no nausea or 
vomiting.  On examination, he looked well and was in no 
distress.

The veteran testified before a hearing officer at a hearing 
held at the RO in December 1997.  The veteran testified that 
his stomach bloated four or five times a month.  He indicated 
that he could eat, but would throw up whatever he ate when 
his stomach was bloated.  The veteran reported experiencing 
pain in the diaphragm area with the bloating.  He stated that 
he also experienced radiating pain to his shoulder.

A December 2000 VA treatment note indicated that the veteran 
underwent a panendoscopy for dyspepsia and reflux symptoms.  
The findings were suspected Barrett's esophagus and suspected 
remote duodenal ulcer.

A December 2000 VA examination report noted that the 
veteran's claims folder was reviewed.  On examination, the 
veteran was well nourished, well developed and in no 
distress.  The abdomen was soft and nontender.  There were no 
masses.  The liver and spleen were not palpably enlarged.

The Board remanded the claim in October 2002 with 
instructions to schedule the veteran for a VA examination.

A July 2004 VA examination report noted that the veteran 
reported that medications controlled his acid reflux fairly 
well.  He reported episodes of GERD with acid regurgitation 
once every few months.  He denied dysphagia.  On examination 
the veteran was well nourished and in no distress.  The 
abdomen was soft and nontender.  The examiner noted that 
laboratory studies including blood count, liver function 
tests, and bone chemistry tests were within normal limits.  
The examiner noted that the veteran had chronic, well 
controlled GERD.  He stated that there was no evidence of 
active ulcer disease and that his duodenal ulcers appeared to 
have healed without any sequela.

The Board remanded the claim in January 2005.  It was noted 
that VA had not yet complied with its duty to assist the 
veteran with development of his claim.  As noted above, VA 
has now complied with such duty.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

A duodenal ulcer is assigned a 10 percent evaluation for a 
mild case with recurring symptoms once or twice yearly.  A 20 
percent evaluation is warranted for a moderate case with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating is assigned for 
a moderately severe case with symptoms that are less than 
severe but with impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days in duration at least four or more times a year.  A 
severe case, which is rated 60 percent disabling, is 
manifested by pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
and weight loss productive of serious impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

A 10 percent rating is appropriate for a hiatal hernia where 
there are two or more of the symptoms for a 30 percent 
evaluation but of less severity.  Where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder pain 
productive of considerable impairment of health, a 30 percent 
rating is assigned.  A 60 percent evaluation is assigned 
where there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an initial 
rating in excess of 10 percent for the veteran's peptic ulcer 
with GERD.  The reasons follow.

Initially, the Board notes that the veteran is rated under 
both Diagnostic Codes 7305 and 7346.  A 20 percent rating is 
not available under Diagnostic Code 7305 as the clinical 
evidence does not indicate that the veteran's ulcer disease 
is a moderate case with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  The July 2004 VA 
examination report noted that the veteran had been previously 
diagnosed with a duodenal ulcer.  However, he noted that the 
veteran's duodenal ulcer had healed without sequela and was 
not currently active.  Accordingly, a rating in excess of 10 
percent is not warranted under Diagnostic Code 7305.

The clinical evidence does reflect that the veteran has 
ongoing symptoms associated with his GERD.  However, a review 
of the clinical evidence of record does not indicate that the 
veteran has persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain productive of considerable 
impairment of health so as to warrant a 30 percent rating.  
He reported episodes of GERD with acid regurgitation once 
every few months on the July 2004 VA examination report.  
However, at that time he denied dysphagia.  While the veteran 
reported experiencing shoulder pain at the December 1997 
hearing, clinical evidence of record indicates that the 
veteran has been noted to consistently be well nourished and 
in no distress.  There are no indications in the clinical 
evidence that the veteran's symptoms are currently productive 
of considerable impairment of health.  Accordingly, a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 7346.  In addition, the evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.


ORDER

Entitlement to an increased initial rating for a peptic ulcer 
with GERD, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


